Dismiss and Opinion Filed July 29, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00258-CR
                                No. 05-22-00269-CR
                     CORBIN CLANCY OCHEI, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the 204th Judicial District Court
                             Dallas County, Texas
              Trial Court Cause Nos. F19-39152-Q & F21-41437-Q

                        MEMORANDUM OPINION
                   Before Justices Myers, Carlyle, and Goldstein
                            Opinion by Justice Myers
      Corbin Clancy Ochei appeals his convictions for aggravated robbery with a

deadly weapon and deadly conduct. Because we had questions about our jurisdiction

over these appeals, we requested letter briefs from appellant and the State. After

reviewing the clerk’s and reporter’s records as well as the jurisdictional briefing, we

dismiss these appeals.

      Appellant, who was represented by counsel, entered into a negotiated plea

bargain with the State. Under the terms, appellant pleaded guilty to each offense

and waived his right to appeal in exchange for the State’s recommendation of a cap

of twenty years in the aggravated robbery case. See Blanco v. State, 18 S.W.3d 218,
219–20 (Tex. Crim. App. 2000). The trial court admonished appellant, including that

he was waiving his right to appeal under the plea bargain agreements. The trial court

then accepted appellant’s guilty pleas and assessed punishment at eighteen years in

prison for the aggravated robbery with a deadly weapon case and ten years in prison

for the deadly conduct case. The trial court prepared and signed rule 25.2(d)

certifications of the right to appeal stating these are plea-bargain cases, and appellant

has no right of appeal. See TEX. R. APP. P. 25.2(d). The certifications are supported

by the clerk’s and reporter’s records. And in his jurisdictional letter brief, appellant

concedes he waived his right to appeal. See Dears v. State, 154 S.W.3d 610, 614–

15 (Tex. Crim. App. 2005). Because appellant waived his right to appeal in

conjunction with the plea agreements, we conclude we lack jurisdiction See TEX.

R. APP. P. 25.2(a), (d); Lundgren v. State, 434 S.W.3d 594, 599 (Tex. Crim. App.

2014).

      We dismiss these appeals.




220258f.u05
220269f.u05                                  /Lana Myers//
Do Not Publish                               LANA MYERS
TEX. R. APP. P. 47.2(b)                      JUSTICE




                                          –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CORBIN CLANCY OCHEI,                         On Appeal from the 204th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F19-39152-Q.
No. 05-22-00258-CR          V.               Opinion delivered by Justice Myers.
                                             Justices Carlyle and Goldstein
THE STATE OF TEXAS, Appellee                 participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 29th day of July, 2022.




                                       –3–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CORBIN CLANCY OCHEI,                         On Appeal from the 204th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F21-41437-Q.
No. 05-22-00269-CR          V.               Opinion delivered by Justice Myers.
                                             Justices Carlyle and Goldstein
THE STATE OF TEXAS, Appellee                 participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 29th day of July, 2022.




                                       –4–